Citation Nr: 0632482	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-21 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a fracture of the left foot, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1983 to August 1993. 

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands of March 2004 and January 2006.  This 
matter was originally on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The objective medical evidence of record shows that the 
veteran does not currently suffer from moderately severe or 
severe symptoms as the result of his service-connected left 
foot disability.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for service-connected residuals of a fracture of the left 
foot have not been met or approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 5284 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board Remands and Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in June 2004, the 
Appeals Management Center (AMC) advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The June 2004 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to an 
increased disability rating.  The June 2004 VCAA notice 
specifically requested that the veteran provide any evidence 
in his possession that pertained to his claim in accordance 
with 38 C.F.R. § 3.159(b)(1) (2006).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in June 2004 was not given prior to 
the first AOJ adjudication of the claim, the case was 
reconsidered again in September 2005 and again in June 2006, 
and the Supplemental Statements of the Case (SSOC) were 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the claim would not 
be prejudicial error to the veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  The AMC 
furnished the veteran with remedial notice as to the 
effective date element in correspondence dated in March 2006.  
Therein, the AMC explained how VA determines the effective 
date for a service-connected disability.  The AMC further 
explained what type of evidence that is needed to establish 
an effective date.  

The Board further observes that in addition to the September 
2005 and June 2006 SSOCs, the RO provided the veteran with a 
copy of the February 2003 rating decision and June 2003 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, the laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence used to reach the decisions.  The Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
and AMC afforded the veteran VA examinations in December 2002 
and May 2005 and obtained a medical opinion on the overall 
severity of the service-connected left foot disability in 
accordance with the Board's March 2004 and January 2006 
Remands.  The veteran has not made the RO, AMC, or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  In addition, 
the Board finds that the AMC complied with the Board's March 
2004 and January 2006 Remands.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Accordingly, the Board will proceed with 
appellate review.     






Procedural History and Evidence

In a March 1994 rating decision, the RO granted service 
connection for residual fractures of the 2nd, 3rd, and 4th 
metatarsal with dislocation of the 5th "metacarpal" 
[dislocation of the metaphalangeal joint of the 5th toe 
according to service medical records] of the left foot, and 
assigned a noncompensable evaluation effective August 2, 
1993, the day following the veteran's discharge from service.  
In February 2002, the veteran filed the instant claim for an 
increased disability rating.  In a February 2003 rating 
decision, the RO awarded a 10 percent disability rating under 
Diagnostic Code 5299-5284, effective February 4, 2002, the 
date of receipt of the claim.  The 10 percent rating remains 
in effect. 

Records from Dr. D.B. included a July 2001 letter from G.E., 
DPM, in which he noted that he had been treating the veteran 
for discomfort in his feet since August 1996.  Dr. G.E. noted 
that an insert was dispensed as part of the veteran's 
treatment plan.  In a January 2002 letter, Dr. G.E. reported 
that the veteran complained of pain in his left metatarsal 
phalangeal joint in August 1996, at which time the orthotic 
was dispensed.  Dr. G.E. noted that the veteran returned in 
December 2001 complaining of the same pain.  Dr. G.E. 
indicated that the veteran reported that the orthotic did not 
help and that he still had the same problem.  Dr. G.E. 
maintained that he believed that there were some arthritic 
changes that had taken place in the "1st" metatarsal 
phalangeal joint of the left foot and that this was related 
to the veteran's in-service accident in 1992.  Lastly, Dr. 
G.E. contended that it was a chronic condition, and he did 
not anticipate any recovery beyond the current situation.  

The December 2002 VA examination report showed that the 
examiner reviewed the claims file.  The veteran reported on 
ongoing difficulty with his left foot.  He maintained that he 
had had a slow increase in chronic pain since the in-service 
accident.  He was unable to wear shoes for eight hours; 
rather, when he was at his desk at work, he would remove his 
shoe immediately, which helped.  He could not go barefoot on 
hard, flat surfaces; therefore, at home, he always wore an 
arch support when he was on his feet.  He also found that he 
was unable to walk quickly, run, or walk long distances on 
his foot.  He worked as a supervisor in a federal prison.  
When there were fights, he was actually required to run and 
appear on the scene as quickly as possible.  He had not been 
found physically unfit for his job because he was unable to 
run to these events.  He currently took no medication for his 
foot.

On physical examination, the examiner observed that the 
veteran walked with a slight limp, favoring his left foot.  
There was no gross deformity or tenderness in the foot with 
palpation.  The veteran reported that all of the range of 
motion exercises performed did not cause him pain.  Rather, 
he reported that the pain occurred when he wore shoes for a 
long time, and with standing, walking, or attempting to run.  
He was able to flex his toes in general just minimally.  The 
examiner noted that he could see the beginning of a deviation 
on flexion motion before the veteran had to stop, which was 
not due to pain, but rather due to just decreased range of 
motion.  The veteran could extend the foot in the toe area to 
approximately 50 degrees.  He could not "splay" the toes 
more than four or five degrees for each toe.  

The examiner commented that the injury to the foot would 
cause decreased range of motion, which he noted he found on 
examination.  The examiner further noted that the injury was 
also likely to cause the sort of pain and discomfort that the 
veteran experienced during weight-bearing activity on that 
foot.  The examiner indicated that he would refer the veteran 
for x-rays [the results of which were not made a part of the 
claims file].  Lastly, the examiner concluded that he felt 
that the veteran's current "clinical syndrome" was 
consistent with degeneration after the in-service traumatic 
event.  

In the veteran's April 2003 Notice of Disagreement, he 
maintained that the currently assigned disability rating did 
not take into account that he suffered from a decrease in 
motion in his left foot of approximately 35 percent.  He 
reported that he was not able to wear normal shoes and that 
he could only wear soft sole shoes along with an arch 
support.  He believed that the December 2002 VA examination 
revealed that his foot injury resulted in moderately severe 
symptoms.  He indicated that he had been told that the type 
of injury he sustained (crush injury) made it impossible to 
surgically correct the bones in his foot, and therefore, he 
would have to live with the discomfort for the rest of his 
life.  He further maintained that the December 2002 VA 
examiner advised him that his foot disorder was none like he 
had seen in a long time.  

The May 2005 VA examination report showed that the VA 
examiner reviewed the claims file.  The veteran reported that 
he continued to work full-time for a Corrections Department.  
His pain in his left foot continued to bother him and had 
progressively worsened, but he indicated that he would not 
let this pain interfere with his job.  He continued to use a 
sole insert and he wore regular commercial shoes.  Physical 
activity, extensive walking, and standing continued to 
usually provoke the pain.  Flare-ups of pain occurred two to 
three times a month.  During the flare-up, he took Naprosyn, 
sat down, and rested his foot; the flare-up usually lasted 
about one and a half hours.  During the flare-up, he also had 
increased limitation of movement of his toe and the ankle.  
He then indicated that he usually worked through his flare-
ups, but acknowledged that his boss would allow him to rest 
during the flare-up.  He experienced stiffness with weather 
changes.  He could only stand or walk approximately 20 
minutes before his foot started to swell and the pain 
increased.  He denied that he had been prescribed bedrest by 
a physician in the past 12 months or so.  He denied that he 
had any surgery on his foot, although surgery had been 
recommended to correct his foot, but he declined to do it.  
He stated that he was basically independent in all of his 
self-care at the "ambulatory level."  He could walk his 
dogs once or twice a day for his exercise.  

On physical examination, the examiner observed that the 
veteran walked with a slight limp to his left foot.  He used 
no assistive devices for walking.  His walking balance was 
normal, including standing balance.  He "don and doff" his 
shoe, sock, and trouser without difficulty.  He was able to 
stand on his heel, but had some difficulty standing on his 
toes; on weightbearing, he shifted more to the right side.  
He complained of pain and discomfort in his left toes.  He 
was able to squat down without difficulty.  There was no 
evidence of deformity, effusion, or crepitus.  The skin was 
normal and warm.  The dorsalis pedis and posterior tibial 
pulse were strong.  He had 25 degrees angle of the hallux 
valgus noted of the left big toe.  His range of motion of the 
toe was in functional range.  There was no change of the 
position of Achilles tendon on weightbearing and 
nonweightbearing.  His Achilles tendon alignment in reference 
to the calcaneus was normal.  There was no misalignment of 
the forefoot and the midfoot.  There was a callus formation 
at the medial aspect of the big toe.  The valgus deformity 
was also noted in the 2nd, 3rd, 4th, and 5th toes.  There was no 
varus or valgus angulation of the calcaneous in reference to 
the long axis of the tibia and fibula when the veteran stood 
on both feet with full weightbearing.  Repetitive motions 
were performed, but there was no change in range noted in all 
ranges tested.  The x-ray of the left foot showed evidence of 
osteopenia and hallux valgus.  The radiograph report 
indicated that there were no other abnormalities seen.  
 
The examiner provided an impression of healed fracture of the 
left foot with osteopenia and left hallux valgus.  The 
examiner noted that the DeLuca [DeLuca v. Brown, 8 Vet. App. 
202 (1995)] provisions could not be clearly delineated.  The 
examiner maintained that during a flare-up, the veteran could 
have further limitation in range of motion and an amount of 
pain in functional capacity, but the examiner was unable to 
estimate the additional loss of the range and amount of pain 
in functional capacity during the flare-up without resorting 
to mere speculation.  

In a February 2006 addendum to the May 2005 VA examination 
report, the examiner reported that the veteran's left foot 
disability was best described as "moderate degree."


Analysis

The veteran's disability is not specifically listed in the 
rating schedule; therefore, the RO rated it analogous to a 
disability in which not only the functions affected, but 
anatomical localization and symptomatology are closely 
related.  38 C.F.R.       § 4.20 (2006).  Under Diagnostic 
Code 5284, a 10 percent rating is assigned for other foot 
injuries with residual moderate symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).  A 20 percent rating is assigned 
for residual moderately severe symptoms.  Id.  A 30 percent 
rating is assigned for residual severe symptoms.  Id.  With 
actual loss of use of the foot, a 40 percent rating is 
prescribed.  38 C.F.R. § 4.71, Diagnostic Code 5284, Note 
(2006).  

The evidence shows that the veteran complains of chronic pain 
and significant impairment on account of his left foot 
disability.  The clinical findings reported in the December 
2002 and May 2005 VA examination reports, however, were 
essentially negative except for a demonstrable left-sided 
limp and some limitation of motion in the toes (unrelated to 
pain according to the VA examiner) demonstrated on 
examination in December 2002, but not at the May 2005 VA 
examination.  In the opinion of the May 2005 VA examiner, the 
veteran's foot disability is moderately disabling.  Thus, the 
foregoing findings do not show that the veteran currently 
suffers from either moderately severe or severe symptoms as 
the result of his service-connected residuals of a fracture 
of the left foot.  The Board acknowledges the veteran's 
contention that the current disability rating does not 
reflect the severity of his left foot disability, but the 
veteran's contention is at odds with the objective medical 
evidence of record that shows no residual moderately severe 
or severe symptoms associated with his disability.  Given the 
veteran's complaints of pain, fatigue, etc., and the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (which address such 
factors as additional functional loss due to pain, weakness, 
excess fatigability, etc.), the currently assigned 10 percent 
rating is appropriate.

The Board is required to consider other potentially 
applicable diagnostic codes to assess whether the veteran is 
entitled to a rating in excess of 10 percent under any of 
them.  The May 2005 x-ray findings show that the veteran does 
not currently have malunion or nonunion of the tarsal or 
metatarsal bones so as to preclude a higher rating under 
Diagnostic Code 5283.  The May 2005 VA examination revealed 
that the veteran had a valgus deformity of the big toe and 
second, third, fourth, and fifth toes, but this disorder has 
not been clinically attributed to the service-connected 
disability.  Moreover, a 10 percent rating is the maximum 
rating assigned for hallux valgus under Diagnostic Code 5280.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a rating in excess of 
10 percent under Diagnostic Code 5284 or any other diagnostic 
code for service-connected residuals of a fracture of the 
left foot.

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).  The Board finds 
no evidence that the veteran's left foot disability is such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
objective medical evidence of record shows that 
manifestations of his left foot disability do not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2006).  
Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not applicable.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An increased rating in excess of 10 percent for service-
connected residuals of a fracture of the left foot is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


